Title: Editorial Note
From: 
To: 


      John Adams approached his participation in the Continental Congress with trepidation. As he explained to correspondents, he did not feel that he had the knowledge of other colonies and their trade or of the British Empire as a whole to help determine wisely what course of action should be taken. He had never traveled outside New England and knew few of the other delegates even by reputation. His pleas to Joseph Hawley and to James Warren for help were almost diffident; both assured their friend that they had every confidence in him. Before getting to Philadelphia, Adams mulled over the possibilities of nonimportation, nonconsumption, and nonexportation without much enthusiasm. The task of finding a formula for united action seemed very difficult.
      Understanding the role played by Adams in the congress is complicated both by the pledge of absolute secrecy taken early by the delegates and by the decision of the Massachusetts delegation to avoid any appearance of seeking to dominate discussion. Many of the delegates from the other colonies came to Philadelphia suspicious of what the representatives from Massachusetts might do, for that province had been the site of the Tea Party and was suffering, in consequence, the burden of the Intolerable Acts. Even Joseph Hawley, no less a patriot than any of them, had warned the Massachusetts men about their conduct when they got on the scene (25 July 1774, above).
      Yet the Massachusetts delegates were men of ability, their qualities recognized beyond their own province. Although they spoke less often than the Virginians and the South Carolinians, judging from the meager records of debates that remain, they played a significant part in the work of the congress. John Adams served on four important committees, he contributed to the discussion of the major issues debated, and of course he participated with the other members of the delegation in receiving communications and the like. Most important, he put his pen to work in helping to draft statements issued by the congress and in recording some of the debates of the whole body and of one of his committees. Because there are so few records of debates extant and because Adams’ accounts are detailed, his contribution has long been recognized. His notes on debates have already been printed in the Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:124–126, 128–130, 137–140, 141–144, 147–149, 151, 154.
      As he traveled with his fellow delegates to Philadelphia and as he awaited the opening of the congress, Adams, in the fashion of a man suffering pangs of self-doubt, eagerly took the measure of all he met, particularly of those with whom he would be working. His own observations and what he was told by others were recorded in his diary. Sometimes a favorable first impression turned to contempt as Adams saw less reason to doubt his own capabilities. With the passing of weeks, the tedium of the meetings exhausted his patience (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:156); nonetheless he was faithful to his duties. He was there on the opening day, and he stayed until the close of the congress.
      Adams first expressed himself in the meetings on the question of voting. Patrick Henry, for one, believed that the population of each colony should be taken into account, rather than just giving each colony one vote. Others wanted to give weight to property as well. Judging from the cryptic ego inserted into his minutes of the debate at two points, Adams recognized that an “Adequate Representation“ was desirable; but he agreed with Richard Henry Lee that the congress did not have the information or the resources to determine a proper representation. As is well known, the members decided to give each colony one vote, without that decision setting a precedent, though it did become one (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:125; JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:25 and note).
      On 7 September the congress appointed its first committees, the two Adamses being assigned as the Massachusetts contingent to the committee formed to state the rights of the colonies, the violations of them, and the redress to be sought. In the single record of the committee’s deliberations that John Adams made, the main point at issue was the foundation on which the colonists should base their rights—whether natural law, the British Constitution, the charters, or some combination of these. John Rutledge of South Carolina, James Duane of New York, and Joseph Galloway of Pennsylvania all argued that it was best not to base rights on natural law; they preferred sticking to the British Constitution or, in Duane’s case, to that and the charters as well. John Adams did not then write down his own sentiments, but from his Autobiography, written years later, we learn that he favored including natural law, “to which We might be driven, by Parliament much sooner than We were aware” (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:128–130; 3:309).
      
      The extensive debates of the rather large committee, ultimately made up of two members from each of the twelve colonies (Georgia sent no representatives to this congress) resulted in agreement to base colonial rights on all three foundations and led to the formation on 9 September of a subcommittee “to draw up a Statement of Rights,“ of which we know only that John Adams, John Rutledge, and Samuel Ward of Rhode Island were members (Ward, Diary, in Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:27 and note). While the congress adjourned from day to day, the subcommittee met to hammer out a list of rights. By 13 September it had agreed upon a report and offered it the next day to the full committee on rights, which appointed an additional subcommittee, one on infringement of rights (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:133; Ward, Diary, in Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:30). Adams did not serve on this second subcommittee. In the Adams Papers is a draft of a statement of rights and grievances that Charles Francis Adams assumed was a working paper of the first subcommittee, perhaps in John Sullivan’s hand (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:377, note). Actually the draft is in John Dickinson’s hand, its date and origin being somewhat uncertain. (See No. I, below.) The draft of the full committee on rights, not known to be extant, was reported to the congress on 22 September and that on infringement of rights on 24 September (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:41–42)
      The discussion of rights in the congress centered in part on whether it should confine its attention for the present to those rights that had been infringed upon by Parliamentary acts since 1763. On 24 September the congress did agree to this limitation, demanding repeal of such obnoxious laws. Yet on 5 October, when it was considering instructions to the committee drafting an address to the King, the matter of such a limitation arose again. The cry went up from John Rutledge, Thomas Lynch of South Carolina, and Edward Biddle of Pennsylvania that acceptance of 1763 as the critical year failed to take cognizance of grave breaches of rights before that time—trade regulation and the extension of Admiralty court jurisdiction, for example. But John Adams insisted that not going back beyond 1763 in no way implied “that We are to Submit to all preceeding Acts—but that We shall by such repeal be in the State We were in 1763 as to harmony” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:42; Silas Deane, Diary, in Conn. Hist. Soc. Bull.Connecticut Historical Society, Bulletin., 29:5–6[Jan. 1964]). The motion, as finally adopted, instructed the committee on the address to notify the King that if “the colonies shall be restored to the state they were in, at the close of the late war,“ fears occasioned by such acts as the revenue laws and those affecting Massachusetts would be ended and trade relations renewed (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:54–55).
      Obviously a man like John Adams preferred to direct attention to the more immediate grievances, particularly if his home province was to get the help it needed. The congressional resolution did include extension of Admiralty court jurisdiction as a grievance, but for the moment regulation of trade was omitted. On 1 October, Adams had been appointed with a number of others under the chairmanship of Lee to prepare the address to the King, but evidence that he had any part in its actual drafting is lacking. The first draft, rejected by the congress, was very probably written by Lee; after John Dickinson joined the committee, a new draft, which was his work, proved much more acceptable (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:53; Edwin Wolf 2d, “The Authorship of the 1774 Address to the King Restudied,” WMQ William and Mary Quarterly. , 3d ser., 22:189–224 [April 1965]).
      The regulation of trade came up again in debate on the statement of rights and grievances probably on 6 October (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:148, 151). The report of the committee to take into consideration statutes affecting trade and manufactures had been referred to the committee on rights on 19 September (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:41). In considering colonists’ rights, the members of the congress had to come to grips with the difficult problem of the authority of Parliament. In the background lay the Declaratory Act of 1766, which asserted the right of Parliament to legislate for the colonies, “in all cases whatsoever.” After that, Americans, especially John Dickinson in the Farmer’s Letters, had insisted upon distinguishing the regulation of trade which raised an incidental revenue from taxation of trade for the specific purpose of creating revenue, flatly rejecting Parliament’s right to do the latter. Leaving some authority to Parliament, or, rather, denying to it only the power of taxation, left Parliament still with dangerous latitude, as the Intolerable Acts had demonstrated.
      Some members of congress wanted to meet the issue head on, denying Parliament any role whatsoever in colonial affairs. Thomas Jefferson’s A Summary View of the Rights of British America, meant originally to instruct the Virginia delegates, had denied to Parliament any authority over the colonies (Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950–., 1:121–137). Christopher Gadsden of South Carolina would not concede that Parliament had “any Thing to do with Us”; he held that acknowledgment of “a Right of Legislation in one Case, is a Right in all.” There follows the brief comment, “This I deny,” set off from Gadsden’s remarks with a dash (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:133–134). Presumably the “I” here is Adams; that the “I” refers to Gadsden seems untenable because it would make Gadsden’s statement self-contradictory. Adams rejected the proposition that to allow Parliament a right in one instance was to allow it a right in every instance, just as he rejected the notion that to confine discussion of rights to the period since 1763 conceded to Parliament all the powers it had exercised before that year. Joseph Galloway would have solved the problem by creating a new constitution for the colonies which would have established an intercolonial legislature subject only to the King’s veto; his plan was never put to a vote.
      The solution that won the approbation of the congress after much debate was the work of John Adams. It was embodied in the fourth article of what contemporaries called “The Bill of Rights; a List of Grievances,” today frequently called the Declaration of Rights and Grievances (No. IV, below). In its words, Americans retain exclusive right to legislate “in all cases of taxation and internal polity,” but “cheerfully consent” to Parliamentary regulation of trade, out of “regard to the mutual interest of both countries.”  This was no new position for Adams, for in the constitutional debate between the House of Representatives and Governor Hutchinson, he had asserted that the colonies were out of the realm and thus out of Parliament’s jurisdiction. (See Editorial Note, 26 Jan. – 2 March 1773, above.) Yet he was willing as a practical matter to allow Parliament to control trade. He saw no danger in such a concession, for the colonists were freely consenting to regulation, not allowing a right to Parliament.
      Adams’ position on two other issues is apparent from extant records. In the discussion of the ways and means of securing redress of grievances, which began on 24 September and ran intermittently for several days thereafter, one proposal, made on 1 October by John Jay, was that the tea destroyed by Bostonians be paid for. Evidently payment was meant to come from the colonies at large, though Edmund Pendleton of Virginia suggested that reimbursement come from the East India Company, which would suffer a boycott until it was willing to pay. John Adams was one of several delegates who were firmly opposed to any payment (Deane, Diary, in Conn. Hist. Soc. Bull.Connecticut Historical Society, Bulletin., 29:3). Silas Deane’s account of the debate is too sketchy to assign any reason for Adams’ position, but clearly payment would be an admission that Boston had been in the wrong. Hawley’s “Broken Hints” had raised the point, citing complexities in any scheme of compensation to the Company. He had asserted, besides, that “destruction of the tea was not unjust” (August? 1774, above). Not surprisingly, Adams also favored making the Quebec Act part of the grievances to be complained about (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:154 and note; Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:78–79). If we can rely on the scanty notes that remain, his position was in keeping with that he had taken in “A Dissertation on the Canon and the Feudal Law” (May – 21 October 1765, above); that is, the governmental settlement for Quebec contained feudal elements and protected the Roman religion with its superstitions that had been an instrument of control over the people.
      Adams may have been active in another effort, although he was not on the committee named for the purpose. On 7 October the congress, having heard at length from the Boston Committee of Correspondence on General Gage’s warlike preparations and their fears that he might decide to make hostages of the Bostonians, appointed a committee to draft a letter calling upon the General to halt fortifications and stressing the unity of the colonies in defense of American liberties (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:55–57). A draft of an unfinished letter to Gage in John Adams’ hand, with a paragraph in the hand of Samuel Adams, who was on the committee, suggests that the latter may have turned to his cousin for help (No. III, below). Since there is little resemblance in language between this unfinished draft and the letter actually sent, dated 10 October, it was probably not even presented for discussion (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:60–61).
      Although in a number of ways John Adams seemed conciliatory and practical, willing to settle for less than he might have wished for, this attitude did not stop him from probing, from testing sentiment. It is in this light that one must view his draft resolutions of 30 September, which so far as is known were never voted upon or even submitted for a vote, although the draft is docketed “J. Adams’ Motion Sept. 30th” (No. II, below). The motion, dated the day the congress agreed in principle not to export goods after 10 September 1775, called for immediate nonexportation to Great Britain, Ireland, and the West Indies, if “Hostilities should be further pursued” against Massachusetts, and for reprisals by all the colonies if persons were arrested and carried to England for trial. Three resolutions were scratched out, the third recommending greater self-sufficiency to all the colonies through organizations to promote skills, manufacturing, and agriculture. This recommendation paralleled that in Article 8 of the Association as later adopted, but there is no necessary connection. Greater independence from Britain’s products had been a goal at the time of the Townshend Acts; it was a necessary accompaniment to nonimportation and nonconsumption.
      The other two canceled resolutions struck a more resounding note of independency. Writing off the effete British government as incapable of providing defense for the colonies, Adams urged the establishment of a “well furnished, and disciplined Militia,” or voluntary associations in those colonies in which laws would prevent such establishment. These resolutions threatened to cut the ground from under one of the important arguments of those who would go slow, that protection by the mother country required from the colonies reciprocal obligations of obedience. In his diary Adams was even bolder and more explicit; there he was thinking in terms of a navy, an army, and an American legislature that could raise money for their support (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:145 and note).
      Adams of course was not a lone agent but a member of a delegation. As such, he received with the others the report of the Middlesex County Convention, which committed the county to defying the Massachusetts Government Act and to keeping the county courts closed in protest, and the Suffolk Resolves, which the congress adopted (Boston Gazette, 12 Sept. 1774, suppl.; JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:32–40). Adams signed the addresses and the Association that the congress put together. He was a participant in the confrontation that Quakers engineered between the Massachusetts delegation and the Baptists, who sought to use the crisis in American affairs to gain greater religious freedom in Massachusetts. (This episode is dealt with in the Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:152–154 and note; 3:311–313.) Adams’ last official responsibility was to serve on a committee with three others to revise the minutes of the congress (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:101).
      The Massachusetts Provincial Congress on 5 December approved the work of the Continental Congress and expressed its “most grateful acknowledgements” to the members “for their wise and able exertions in the cause of American liberty.” In approving the bill of rights adopted by the Continental Congress, the Provincial Congress noted with satisfaction the founding of these rights upon “the immutable laws of nature and reason, the principles of the English constitution, and the respective charters and  constitutions of the colonies,” a threefold foundation that John Adams and perhaps the other Massachusetts delegates had demanded as the only safe one (Mass. Provincial Congress, Jours.William Lincoln, ed., The Journals of Each Provincial Congress of Massachusetts in 1774 and 1775, and of the Committee of Safety, Boston, 1838., p. 56–58).
     